UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1252


REGINALD D. EVANS,

            Plaintiff - Appellant,

             v.

YORK COUNTY, INCORPORATED; CITY OF ROCK HILL,

            Defendants - Appellees,

             and

BH MANAGEMENT; PACES RIVER APARTMENT; CLIFFORD BERINSKY;
THOMAS HOWARD; BROWNLEE LAW FIRM PLLC; DINA D. BIGGS;
ALYSSA PRUITT; LAND STAR TRANSPORTATION LOGISTIC,
INCORPORATED,

            Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:15-cv-04954-JFA)


Submitted: June 20, 2017                                        Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
Reginald D. Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Reginald Evans seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his amended

civil complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47

(1949). Because the deficiencies identified by the district court may be remedied through

the filing of an amended complaint that alleges sufficient facts in support of Evans’

claims, we conclude that the order Evans seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we dismiss the appeal for lack of jurisdiction and remand with

instructions to allow Evans to file an amended complaint.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                       DISMISSED AND
                                                                          REMANDED




                                              3